                            Case 5:21-mj-00335 Document 2 Filed 02/23/21 Page 1 of 1
AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                          _____EASTERN_____ District of ____PENNA_____

                 United States of America                                  )
                            v.                                             )      Case No. 21-MJ-335
                                                                           )
                  RICHARD MICHETTI                                         )      Charging District’s Case No.           21-MJ-238
                                                                           )
                            Defendant
                                                                           )

                                                WAIVER OF RULE 5 & 5.1 HEARINGS
                                                     (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)             District of Columbia
                                                                                                                                     .

          I have been informed of the charges and of my rights to:

          (1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2)       an identity hearing to determine whether I am the person named in the charges;

          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4)       a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise —
                    unless I am indicted — to determine whether there is probable cause to believe that an offense has
                    been committed;

          (5)       a hearing on any motion by the government for detention;

          (6)       request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:
          ❐          an identity hearing and production of the warrant.
          ❐          a preliminary hearing.
          ❐          a detention hearing.
          ❐          an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                     be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:           02/23/21
                                                                                           Defendant’s signature



                                                                                     Signature of defendant’s attorney



                                                                                    Printed name of defendant’s attorney
